Citation Nr: 0810863	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-16 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a heart disorder, to 
include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1993 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2002 
and July 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.

In June 2005, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of hypertension.

3. A heart disorder was not present in service, shown to be 
causally or etiologically related to any disease, injury, or 
incident in service, is not of the type for which service 
connection may be presumed if manifested within one year of 
service, and is not related to service connected disability.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. A heart disorder was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service, and is not proximately due to or been aggravated by 
service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in March 2002 with 
regard to his heart disorder claim and in April 2004 with 
regard to his hypertension claim, prior to the initial 
unfavorable AOJ decisions issued in June 2002 and July 2004.  
An additional VCAA notice was sent in June 2005. 
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in March 2002, April 2004, and June 2005 informed the veteran 
of the type of evidence necessary to establish service 
connection, how VA would assist him in developing his claim, 
and his and VA's obligations in providing such evidence for 
consideration.  However, only the April 2004 letter requested 
that he send any evidence in his possession to VA, in 
accordance with the Pelegrini fourth element.  Accordingly, 
as the veteran received a fully VCAA compliant notice prior 
to the initial adjudication of his hypertension claim, there 
is no prejudice in the Board proceeding with its final 
decision on that issue.  However, with regard to his heart 
disorder claim, the Board must consider whether the veteran 
would be prejudiced by proceeding with a decision due to the 
insufficient VCAA notice.

The Board notes that failure to provide pre-adjudicative 
notice of any of the four Pelegrini elements is presumed to 
create prejudicial error.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The March 2002 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA and provided examples of the types of evidence 
that could be submitted.  Therefore, the Board finds that a 
reasonable person could be expected to understand that he 
should submit any relevant evidence during the development of 
the claim.  For these reasons, the Board concludes that the 
failure to provide a fully VCAA compliant notice with regard 
to the veteran's heart disorder claim was harmless, and that 
to decide the appeal would not be prejudicial to him. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, no communication from the RO to the 
veteran informed him of the evidence necessary to establish 
entitlement to a disability ratings and effective dates for 
the disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  As indicated above, all content requirements of a 
VCAA notice have been fully satisfied in this case.  
Therefore, the Board finds that delaying appellate review by 
providing additional VCAA letters to the veteran would be of 
no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private medical records and opinions, and June 2000, 
May 2002, and August 2007 VA examination reports were 
reviewed by both the RO and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including cardiovascular-renal disease, to 
include hypertension, to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  The term cardiovascular-renal 
disease applies to the type of combination involvement of 
arteriosclerosis, nephritis, and organic heart disease, of 
which hypertension is an early symptom in their more obvious 
forms.  38 C.F.R. § 3.309.

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the veteran was not specifically 
informed of the evidence necessary to establish secondary 
service connection.  However, the Board finds no prejudice in 
the Board considering the regulation changes in adjudicating 
the veteran's secondary service connection claim.  See 
Bernard at 393-94.  As the claim for service connection for 
hypertension, and therefore, the claim for service connection 
for a heart disorder on a secondary basis, are herein denied, 
the question of change in severity of the veteran's heart 
disorder due to hypertension is rendered moot.

VA regulations require that hypertension must be confirmed by 
blood pressure (BP) readings taken two or more times on at 
least three different days of diastolic pressure of 
predominately 90 or more or of systolic pressure of 
predominantly 160 or more with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2007).

The veteran contends that his claimed hypertension and heart 
disorder manifested within one year after service discharge, 
and that his heart disorder is related to his hypertension.  
Thus, he claims that service connection is warranted for 
hypertension and heart disorder.

Service medical records are silent as to complaint, 
treatment, or diagnosis for hypertension or a heart disorder.  
The veteran's BP was tested frequently throughout service.  
During his period of active service, the highest systolic 
reading reported was 133 and the highest diastolic reading 
reported was 86.  His March 1993 enlistment examination shows 
a BP of 128/70.  Almost seven years later, at his January 
2000 separation examination, his BP was recorded as 114/77.  
No diagnosis or notation with regard to the veteran's BP is 
demonstrated by the service medical records.  Additionally, 
clinical examinations throughout service do not reflect any 
symptomology of a heart disorder.

Further, post-service records do not demonstrate 
hypertension.  A December 2000 private treatment record 
reports a history of hypertension, apparently based on the 
veteran's reported medical history.  BP readings were 110/70, 
left arm, and 110/80, right arm.  A November 2001 private 
treatment record shows a BP reading of 120/70.  At the March 
2003 VA examination, the veteran's BP was recorded as 120/80.  
The August 2005 VA examination report reveals BP readings of 
112/70, 110/72, 120/85, 118/83, and 122/86.  The August 2005 
VA examiner specifically stated that the veteran does not 
have hypertension.

With regard to a heart disorder, however, the Board notes 
that the veteran has had various diagnoses related to 
arrthymia.  In December 2000, the veteran was seen by Dr. P. 
S. for complaints of arrhythmia.  Dr. P. S. indicated that 
the condition was more likely supraventricular 
tachyarrythmia, including supraventricular tachycardia, 
atrial fibrillation, or atrial flutter.  A December 2000 
echocardiogram revealed no cardiac abnormalities.  Dr. P. S. 
reported that he saw the veteran repeatedly afterward and 
classified the disorder as lone atrial fibrillation.  June 
2001 and November 2001 private treatment records show 
diagnosis and treatment for arrythmias, which were suspected 
to be premature ventricular contractions (PACs).  At a May 
2002 VA examination, the diagnosis was idiopathic paroxysmal 
atrial fibrillation.  At the August 2007 VA examination, the 
examiner noted that catheter ablation was performed in August 
2003, which decreased the palpations, and that treatment was 
no longer needed.  Nevertheless, although it is unclear 
whether the veteran is currently symptomatic, the Board 
determines that he has a current diagnosis of a heart 
disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (service connection may be granted if a disability 
existed at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even though the 
disability resolved prior to the Secretary's adjudication of 
the claim).

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
hypertension and a heart disorder.  The Board first 
considered whether service connection is warranted for 
hypertension or a heart disorder on a presumptive basis.  
However, the record fails to show that the veteran manifested 
hypertension to a degree of 10 percent within one year 
following his service discharge in March 2000.  As for his 
heart disorder, the Board observes that, although it did 
manifest within a year of discharge, the disorder is not one 
for which presumption of service connection applies.  See 38 
C.F.R. § 3.309 (2007).  Thus, presumptive service connection 
is not warranted for hypertension or a heart disorder.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for hypertension and a heart disorder on a direct 
basis.  However, as discussed, the veteran does not have a 
current diagnosis of hypertension.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   

With regard to a relationship between the veteran's heart 
disorder and his military service, the Board initially 
observes that Dr. D. T. stated in a May 2003 letter that the 
veteran has a past history of hypertension, and that it is 
his opinion that the atrial fibrillation may be a result of 
the hypertension.  However, as the veteran does not have a 
service-connected disability of hypertension, his heart 
disorder cannot be service-connected on a secondary basis as 
due to his hypertension. 

As for service connection for a heart disorder as directly 
related to military service, the Board observes that the only 
opinion of record is that of the August 2005 VA examiner.  In 
this regard, the examiner stated that lone atrial 
fibrillation is typically of uncertain etiology, and since 
the veteran did not have hypertension, hypertension did not 
cause the fibrillation.  Additionally, he indicated that the 
echocardiogram at the time of his symptoms was normal; thus 
valve disease was not involved either.  Consequently, he 
opined that the veteran's heart disorder was not caused by or 
the result of military service.  

Therefore, there is no competent medical opinion attributing 
the onset of the veteran's heart disorder to his service.  
The veteran's claims that he has a disability of hypertension 
and that his heart disorder is a result of his hypertension 
and his military service are supported solely by his own 
statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet App 492 (1992).  
In the absence of any competent evidence demonstrating a 
diagnosis of hypertension or connecting the veteran's heart 
disorder to his time in service, the Board concludes that 
service connection for hypertension and a heart disorder is 
not warranted.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for hypertension and a heart disorder.  Therefore, 
his claims must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.  





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


